Name: 97/836/EC: Council Decision of 27 November 1997 with a view to accession by the European Community to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions ('Revised 1958 Agreement')
 Type: Decision
 Subject Matter: European Union law;  international affairs;  United Nations;  technology and technical regulations;  organisation of transport
 Date Published: 1997-12-17

 17.12.1997 EN Official Journal of the European Communities L 346/78 COUNCIL DECISION of 27 November 1997 with a view to accession by the European Community to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (Revised 1958 Agreement) (97/836/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community and in particular Articles 100a and 113 thereof, in conjunction with Article 228 (2), first sentence, Article 228 (3) second subparagraph, and Article 228 (4) thereof, Having regard to the proposal by the Commission (1), Having regard to the assent of the European Parliament (2), (1) Whereas, in its Decision of 23 October 1990, the Council authorized the Commission to take part in the negotiations concerning the revision of the United Nations Economic Commission for Europe (ECE) Agreement concerning the adoption of uniform conditions of approval and reciprocal recognition of approval for motor vehicle equipment and parts, done at Geneva on 20 March 1958; (2) Whereas the 1958 Agreement has been revised; (3) Whereas, as a result of the aforementioned negotiations, the Community has the option of becoming a Contracting Party to the Revised Agreement in its capacity as a regional economic integration organization to which its Member States have transferred powers in the area covered by the Agreement; (4) Whereas accession to the Revised Agreement constitutes an aim of common trade policy in accordance with Article 113 of the Treaty to remove technical barriers to trade in motor vehicles between the Contracting Parties; whereas involvement by the Community will add weight to the harmonization activities conducted pursuant to that Agreement and will thus permit easier access to third-country markets; whereas that involvement must result in the establishment of consistency between the instruments referred to as Regulations, adopted under the Revised Agreement, and Community legislation in this area; (5) Whereas the approval of motor vehicles and technical harmonization are conducted on the basis of Directives concerning vehicle systems, components and separate technical units pursuant to Article 100a of the Treaty, which concerns the establishment and functioning of the internal market; whereas, since 1 January 1996 in respect of category M1 vehicles, the harmonization is total and mandatory within the meaning of Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (3) and the separate Directives on this category of vehicle; (6) Whereas accession to the Revised Agreement by the Community requires amendments to instruments adopted in accordance with the procedure provided for in Article 189b of the Treaty; whereas the assent of the European Parliament is therefore required; (7) Whereas the instruments referred to as Regulations adopted within the bodies pursuant to the Revised Agreement will bind the Community on expiry of a six-month period following their notification if the Community has not made known its opposition to them; whereas it should therefore be stipulated that the Community vote concerning such instruments should be preceded by a decision adopted in accordance with the same procedure as that applying to the accession to the Revised Agreement, if those instruments do not simply constitute adaptation to technical progress; (8) Whereas, however, assuming that the adoption of a regulation of this type merely constitutes an adaptation to technical progress, the Community vote may be decided on in accordance with the procedure used for technical adaptations to Directives on vehicle type-approval; (9) Whereas it is appropriate to establish practical arrangements with regard to the involvement of the Community and the Member States in the Revised Agreement; (10) Whereas the Revised Agreement provides for a simplified procedure for its amendment; whereas a form of decision-making at Community level should be instituted which takes account of the constraints of that procedure; (11) Whereas, as required by the Revised Agreement, any new Contracting Party has the option, when lodging its instruments of accession, of declaring concomitantly that it intends not to be bound by certain UN/ECE Regulations of which it must give details; whereas the Community wishes to make use of that provision in order to accede immediately to the list of Regulations considered to be essential to the proper functioning of the vehicle approval system, as defined earlier in Directives 70/156/EEC, 74/150/EEC (4) and 92/61/EC (5), and, in view of their importance as regards the approval of vehicles at Community level and, likewise, at international level, to examine the scope for subsequently acceding to other Regulations on a case-by-case basis; (12) Whereas that accession does not prejudice the option of ceasing to apply the UN/ECE Regulations set out in the list accepted by the Community, as provided for in Article 1 (6) of the Revised Agreement; whereas such ceasing to apply will in particular concern cases where the Community adopts more stringent limit values for pollutant and noise emissions and the corresponding UN/ECE Regulations are not amended accordingly; (13) Whereas, where the Community accedes not to all of the UN/ECE Regulations, but to a defined list of such Regulations considered essential to the proper functioning of the vehicle approval procedure, those Member States subscribing to such Regulations to which the Community does not accede should be permitted to continue to manage and develop those Regulations; (14) Whereas, in pursuance of Article 234 of the Treaty, Member States should ensure that there is currently no incompatibility between the UN/ECE Regulations signed earlier, but to which the Community is not acceding, and the corresponding current Community legislation; (15) Whereas the subscription to UN/ECE Regulations by Member States should not be incompatible with the provisions of Directives 70/156/EEC, 74/150/EEC and 92/61/EEC, and should take account of the procedures of Council Directive 83/189/EEC of 28 March 1983 laying down a procedure for the provision of information in the field of technical standards and regulations (6); (16) Whereas, under Community rules, it is up to the Member States to implement the obligations deriving from Articles 2, 4 and 5 of the Revised Agreement, HAS DECIDED AS FOLLOWS: Article 1 The Community shall accede to the United Nations Economic Commission for Europe Agreement concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions, hereinafter referred to as the Revised Agreement. The text of the Revised Agreement is set out as Annex I to this Decision. Article 2 The President of the Council shall be authorized to designate the person empowered to lodge the instrument of accession as required by Article 6 (3) of the Revised Agreement and to make the notification contained in Annex IV to this Decision. Article 3 1. Pursuant to Article 1 (5) of the Revised Agreement, the Community shall state that its accession will be restricted to implementation of the UN/ECE Regulations listed in Annex II to this Decision. 2. Pursuant to Article 1 (6) of the Revised Agreement, the Community may, in accordance with the procedure laid down in the second indent of Article 4 (2) of this Decision, decide to cease to apply a UN/ECE Regulation that it has previously accepted. 3. Pursuant to Article 1 (7) of the Revised Agreement, the Community may, in accordance with the procedure laid down in the second indent of Article 4 (2) of this Decision, decide to apply one, some or all of the UN/ECE Regulations to which it has not acceded at the time of its accession to the Revised Agreement. Article 4 1. The practical arrangements with regard to the involvement of the Community and the Member States with regard to the work of the UN/ECE are set out in Annex III. The contribution of the Community with regard to the priorities of the work programme of the UN/ECE shall be established in conformity with the procedure set out in Annex III, point 1. 2. The Community shall vote in favour of adopting any draft UN/ECE Regulation or a draft amendment to a Regulation  where, if an existing Regulation to which it has acceded is being adapted to technical progress, the draft has been approved in accordance with the procedure set out in Article 13 of Directive 70/156/EEC,  in all other instances, where on a proposal from the Commission and on receiving the assent of the European Parliament, the Council has approved the draft by a qualified majority. 3. Where a UN/ECE Regulation or an amendment to a UN/ECE Regulation is adopted without the Community having voted in favour, the Community shall express an objection in accordance with the second subparagraph of Article 1 (2) of the Revised Agreement. 4. On the assumption that the Community votes in favour of a UN/ECE Regulation or amendment to a UN/ECE Regulation, the decision shall also state whether that Regulation shall become part of the EC whole vehicle type-approval system and replace existing law within the Community. 5. The UN/ECE Regulations and amendments to UN/ECE Regulations binding on the Community shall be published in the official languages of the Communities in the Official Journal of the European Communities before entering into force. Article 5 1. The proposed amendments to the Revised Agreement submitted to the Contracting Parties on behalf of the Community shall be adopted by the Council acting on a qualified majority, on a proposal from the Commission and having received the opinion of the European Parliament. 2. The decision whether to raise an objection, or otherwise, to the proposed amendments to the Revised Agreement put forward by other Contracting Parties shall be taken in accordance with the procedure followed in order to accede to that Agreement. Where that procedure has not been completed a week before expiry of the deadline provided for in Article 13 (2) of the Revised Agreement the Commission will state an objection to the amendment, on behalf of the Community, before that deadline expires. Article 6 Those Member States which will subscribe, or have subscribed, to UN/ECE Regulations to which the Community is not bound may continue to manage and develop those Regulations by adopting amendments reflecting technical progress while ensuring:  that subscription to these Regulations is not incompatible with the provisions of Directives 70/156/EEC, 74/150/EEC and 92/61/EEC, and  that the procedures of Directive 83/189/EEC are observed. Done at Brussels, 27 November 1997. For the Council The President G. WOHLFART (1) OJ C 69, 7. 3. 1996, p. 4. (2) Assent delivered on 21 November 1997 (not yet published in the Official Journal). (3) OJ L 42, 23. 2. 1970, p. 1. Directive as last amended by Directive 96/27/EC (OJ L 169, 8. 7. 1996, p. 1). (4) OJ L 84, 24. 3. 1974, p. 10. Directive as last amended by the 1994 Act of Accession. (5) OJ L 225, 10. 8. 1992, p. 72. Directive as last amended by the 1994 Act of Accession. (6) OJ L 109, 26. 4. 1983, p. 8. Directive as last amended by Commission Decision 96/139/EC (OJ L 32, 10. 2. 1996, p. 31). ANNEX I ECONOMIC COMMISSION FOR EUROPE INLAND TRANSPORT COMMITTEE AGREEMENT concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (1) Revision 2 (Including the amendments which entered into force on 16 October 1995) (1) Former title of the Agreement: Agreement concerning the adoption of uniform conditions of approval and reciprocal recognition of approval for motor vehicule equipement and parts, done at Geneva on 20 March 1958. AGREEMENT concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions PREAMBLE THE CONTRACTING PARTIES, HAVING DECIDED to amend the Agreement concerning the adoption of uniform conditions of approval and reciprocal recognition of approval for motor vehicle equipment and parts, done at Geneva on 20 March 1958, and DESIRING to define uniform technical prescriptions that it will suffice for certain wheeled vehicles, equipment and parts to fulfil in order to be used in their countries, DESIRING to adopt these prescriptions whenever possible in their countries, and, DESIRING to facilitate the use in their countries of the vehicles, equipment and parts, where approved according to these prescriptions by the competent authorities of another Contracting Party, HAVE AGREED AS FOLLOWS: Article 1 1. The Contracting Parties shall establish through an Administrative Committee made up of all the Contracting Parties in conformity with the rules of procedure set out in Appendix 1 and on the basis of the following articles and paragraphs, Regulations for wheeled vehicles, equipment and parts which can be fitted and/or be used on wheeled vehicles. Where necessary the technical requirements will include alternatives and when possible they will be performance-oriented and include test methods. Conditions for granting type-approvals and their reciprocal recognition will be included for use by Contracting Parties who choose to implement Regulations through type-approval. For the purposes of this Agreement:  the term wheeled vehicles, equipment and parts shall include any wheeled vehicles, equipment and parts whose characteristics have a bearing on road safety, protection of the environment and energy saving;  the term type-approval pursuant to a Regulation indicates an administrative procedure by which the competent authorities of the Contracting Party declare, after carrying out the required verifications, that a vehicle, equipment or parts submitted by the manufacturer conform to the requirements of the given Regulation. Afterwards the manufacturer certifies that each vehicle, equipment or parts put on the market were produced to be identical with the approved product. For the application of the Regulations there could be various administrative procedures alternative to type-approval. The only alternative procedure generally known and applied in certain Member States of the Economic Commission for Europe is the self-certification by which the manufacturer certifies, without any preliminary administrative control, that each product put on the market conforms to the given Regulation; the competent administrative authorities may verify by random sampling on the market that the self-certified products comply with the requirements of the given Regulation. 2. The Administrative Committee shall be composed of all the Contracting Parties in accordance with the rules of procedure set out in Appendix 1. A Regulation, after having been established in accordance with the procedure indicated in Appendix 1, shall be communicated by the Administrative Committee to the Secretary-General of the United Nations, hereinafter called the Secretary-General. As soon as possible thereafter the Secretary-General shall give notification of this Regulation to the Contracting Parties. The Regulation will be considered as adopted unless, within a period of six months from its notification by the Secretary-General, more than one third of the Contracting Parties at the time of notification have informed the Secretary-General of their disagreement with the Regulation. The Regulation shall cover the following: (a) wheeled vehicles, equipment or parts concerned; (b) technical requirements, which if necessary may include alternatives; (c) test methods by which any performance requirements are to be demonstrated; (d) conditions for granting type-approval and their reciprocal recognition including any approval markings and conditions for ensuring conformity of production; (e) the date(s) on which the Regulation enters into force. The Regulation may, if needed, include references to the laboratories accredited by the competent authorities where acceptance tests of the types of wheeled vehicles, equipment or parts submitted for approval must be carried out. 3. When a Regulation has been adopted, the Secretary-General shall so notify as soon as possible all the Contracting Parties, specifying which Contracting Parties have objected and in respect of which the Regulation shall not enter into force. 4. The adopted Regulation shall enter into force on the date(s) specified therein as a Regulation annexed to this Agreement for all Contracting Parties which did not notify their disagreement. 5. When depositing its instrument of accession, any new Contracting Party may declare that it is not bound by certain Regulations then annexed to this Agreement, or that it is not bound by any of them. If, at that time, the procedure laid down in paragraphs 2, 3 and 4 of this Article is in progress for a draft or adopted Regulation, the Secretary-General shall communicate such draft or adopted Regulation to the new Contracting Party and it shall enter into force as a Regulation for the new Contracting Party only under the conditions specified in paragraph 4 of this Article. The Secretary-General shall notify all the Contracting Party of the date of such entry into force. The Secretary-General shall also communicate to them all declarations concerning the non-application of certain Regulations that any Contracting Party may make in accordance with the terms of this paragraph. 6. Any Contracting Party applying a Regulation may at any time notify the Secretary-General, subject to one year's notice, that its administration intends to cease applying it. Such notification shall be communicated by the Secretary-General to the other Contracting Parties. Approvals granted shall remain valid until their withdrawal. If a Contracting Party ceases to issue approvals pursuant to a Regulation it shall:  maintain proper supervision on conformity of production of products for which it previously granted type-approval;  take the necessary steps set out in Articles 4 when advised of non-conformity by a Contracting Party that continues to apply the Regulation;  continue to notify the competent authorities of other Contracting Parties of withdrawal of approvals as set out in Article 5;  continue to grant extensions to existing approvals. 7. Any Contracting Party not applying a Regulation may at any time notify the Secretary-General that it intends henceforth to apply it, and the Regulation will then enter into force for this Party on the 60th day after this notification. The Secretary-General shall notify all the Contracting Parties of every entry into force of a Regulation for a new Contracting Party effected in accordance with the terms of this paragraph. 8. The Contracting Parties for which a Regulation is in force shall hereinafter be referred to as the Contracting Parties applying a Regulation. Article 2 Each Contracting Party applying Regulations largely through type-approval shall grant the type-approvals and approval markings described in any Regulation for the types of wheeled vehicles, equipment or parts covered by the Regulation, provided that it has the technical competence and is satisfied with the arrangements for ensuring conformity of the product with the approved type as set out in Appendix 2. Each Contracting Party applying a Regulation through type-approval shall refuse the type-approvals and approved markings covered by the Regulation if the abovementioned conditions are not complied with. Article 3 Wheeled vehicles, equipment or parts for which type-approvals have been issued by a Contracting Party in accordance with Article 2 of this Agreement and manufactured either in the territory of a Contracting Party applying the Regulation concerned, or in such other country as is designated by the Contracting Party which has duly approved the types of wheeled vehicles, equipment or parts concerned shall be held to be in conformity with the legislation of all the Contracting Parties applying the said Regulation through type-approval. Article 4 Should the competent authorities of a Contracting Party applying a Regulation through type-approval find that certain wheeled vehicles, equipment or parts bearing approval markings issued under the said Regulation by one of the Contracting Parties, do not conform to the approved types, they shall advise the competent authorities of the Contracting Party which issued the approval. That Contracting Party shall take the necessary steps to bring the products of those manufacturers into conformity with the approved types and shall advise the other Contracting Parties applying the Regulation through type-approval of the steps it has taken, which may include, if necessary, the withdrawal of approval. Where there might be a threat to road safety or to the environment, the Contracting Party which issued the approval and after receiving the information about the non-conformity to the approved type(s) shall inform thereof all other Contracting Parties about the situation. Contracting Parties may prohibit the sale and use of such wheeled vehicles, equipment or parts in their territory. Article 5 The competent authorities of each Contracting Party applying Regulations through type-approval shall send monthly, to the competent authorities of the other Contracting Parties, a list of the wheeled vehicle, equipment or parts, approvals of which it has refused to grant or has withdrawn during that month; in addition, on receiving a request from the competent authority of another Contracting Party applying a Regulation through type-approval, it shall send forthwith to that competent authority a copy of all relevant information on which it based its decision to grant, refuse to grant, or to withdraw an approval of a wheeled vehicle, equipment or parts to that Regulation. Article 6 1. Countries members of the Economic Commission for Europe, countries admitted to the Commission in a consultative capacity in accordance with paragraph 8 of the Commission's terms of reference, and regional economic integration organizations set up by countries members of the Economic Commission for Europe to which their Member States have transferred powers in the fields covered by this Agreement, including the power to make binding decisions on their Member States, may become Contracting Parties to this Agreement. For the determination of the number of votes referred to in Article 1 (2) and in Article 12 (2), regional economic integration organizations vote with the number of votes of their Member States being members of the Economic Commission for Europe. 2. Countries Members of the United Nations as may participate in certain activities of the Economic Commission for Europe in accordance with paragraph 11 of the Commission's terms of reference and regional economic integration organizations of such countries to which their Member States have transferred powers in the fields covered by this Agreement including power to make binding decisions on their Member States may become Contracting Parties to this Agreement. For the determination of the number of votes referred to in Article 1 (2) and in Article 12 (2), regional economic integration organizations vote with the number of votes of their Member States being members of the United Nations. 3. Accession to the amended Agreement by new Contracting Parties which are not Parties to the 1958 Agreement shall be effected by the deposit of an instrument with the Secretary-General, after the entry into force of the amended Agreement. Article 7 1. The amended Agreement shall be deemed to enter into force nine months after the date of its transmission by the Secretary-General to all the Contracting Parties to the 1958 Agreement. 2. The amended Agreement shall be deemed not to enter into force if any objection from the Contracting Parties to the 1958 Agreement is expressed within a period of six months following the date of its transmission to them by the Secretary-General. 3. For any new Contracting Party acceding to this amended Agreement, this amended Agreement shall enter into force on the 60th day after the deposit of the instrument of accession. Article 8 1. Any Contracting Party may denounce this Agreement by notifying the Secretary-General. 2. Denunciation shall take effect 12 months after the date of receipt by the Secretary-General of such notification. Article 9 1. Any new Contracting Party as defined in Article 6 of this Agreement may, at the time of accession or at any time thereafter, declare by notification addressed to the Secretary-General that this Agreement shall extend to all or any of the territories for whose international relations it is responsible. The Agreement shall extend to the territory or territories named in the notification as from the 60th day after its receipt by the Secretary-General. 2. Any new Contracting Party as defined in Article 6 of this Agreement which has made a declaration in accordance with paragraph 1 of this Article extending this Agreement to any territory for whose international relations it is reponsible may denounce the Agreement separately in respect of that territory, in accordance with the provisions of Article 8. Article 10 1. Any dispute between two or more Contracting Parties concerning the interpretation or application of this Agreement shall, so far as possible, be settled by negotiation between them. 2. Any dispute which is not settled by negotiation shall be submitted to arbitration if any one of the Contracting Parties in dispute so requests and shall be referred accordingly to one or more arbitrators selected by agreement between the Parties in dispute. If within three months from the date of the request for arbitration the Parties in dispute are unable to agree on the selection of an arbitrator or arbitrators, any of those Parties may request the Secretary-General to nominate a single arbitrator to whom the dispute shall be referred for decision. 3. The decision of the arbitrator or arbitrators appointed in accordance with paragraph 2 of this Article shall be binding on the Contracting Parties in dispute. Article 11 1. Each new Contracting Party may, at the time of acceding to this Agreement, declare that it does not consider itself bound by Article 10 of the Agreement. Other Contracting Parties shall not be bound by Article 10 in respect of any new Contracting Party which has entered such a reservation. 2. Any Contracting Party having entered a reservation as provided for in paragraph 1 of this Article may at any time withdraw such reservation by notifying the Secretary-General. 3. No other reservation to this Agreement or to the Regulations annexed thereto shall be permitted; but any Contracting Party may, in accordance with the terms of Article 1, declare that it does not propose to apply certain of the Regulations or that it does not propose to apply any of them. Article 12 The Regulations annexed to this Agreement may be amended in accordance with the following procedure. 1. Amendments to Regulations shall be established by the Administrative Committee as described in Article 1 (2) and in accordance with the procedure indicated in Appendix 1. Where necessary an amendment may include the existing requirements as an alternative. Contracting Parties shall specify which alternatives within the Regulations they will apply. Contracting Parties applying alternative(s) within a Regulation shall not be obliged to accept approvals to preceding alternative(s) within the same Regulation. Contracting Parties applying only the most recent amendments shall not be obliged to accept approvals to preceding amendments or to unamended Regulations. Contracting Parties applying an earlier series of amendments or the unamended Regulation shall accept approvals granted to a later amendment series. An amendment to the Regulation, after having been established, shall be communicated by the Administrative Committee to the Secretary-General. As soon as possible thereafter the Secretary-General shall give notification of this amendment to the Contracting Parties applying the Regulation. 2. An amendment to a Regulation will be considered to be adopted unless, within a period of six months from its notificaiton by the Secretary-General, more than one third of the Contracting Parties applying the Regulation at the time of notification have informed the Secretary-General of their disagreement with the amendment. If, after this period, the Secretary-General has not received declarations of disagreement of more than one third of the Contracting Parties applying the Regulation, the Secretary-General shall as soon as possible declare the amendment as adopted and binding on those Contracting Parties applying the Regulation who did not declare themselves opposed to it. When a Regulation is amended and at least one fifth on the Contracting Parties applying the unamended Regulation subsequently declare that they wish to continue to apply the unamended Regulation, the unamended Regulation will be regarded as an alternative to the amended Regulation and will be incorporated formally as such into the Regulation with effect from the date of adoption of the amendment or its entry into force. In this case the obligations of the Contracting Parties applying the Regulation shall be the same as set out in paragraph 1. 3. Should a new Contracting Party accede to this Agreement between the time of the notification of the amendment to a Regulation by the Secretary-General and its entry into force, the Regulation in question shall not enter into force for that Contracting Party until two months after it has formally accepted the amendment or two months after the lapse of a period of six months since the communication to that Party by the Secretary-General of the proposed amendment. Article 13 The text of the Agreement itself and of its Appendices may be amended in accordance with the following procedure. 1. Any Contracting Party may propose one or more amendments to this Agreement and its Appendices. The text of any proposed amendment to the Agreement and its Appendices shall be transmitted to the Secretary-General, who shall transmit it to all Contracting Parties and inform all other countries referred to in Article 6 (1) thereof. 2. Any proposed amendment circulated in accordance with paragraph 1 of this Article shall be deemed to be accepted if no Contracting Party expresses an objection within a period of six months following the date of circulation of the proposed amendment by the Secretary-General. 3. The Secretary-General shall, as soon as possible, notify all Contracting Parties whether an objection to the proposed amendment has been expressed. If an objection to the proposed amendment has been expressed, the amendment shall be deemed not to have been accepted, and shall be of no effect whatever. If no such objection has been expressed, the amendment shall enter into force for all Contracting Parties three months after the expiry of the period of six months referred to in paragraph 2 of this Article. Article 14 In addition to the notifications provided for in Articles 1, 12 and 13 of this Agreement, the Secretary-General shall notify the Contracting Parties of: (a) accessions in accordance with Article 6; (b) the dates of entry into force of this Agreement in accordance with Article 7; (c) denunciations in accordance with Article 8; (d) notifications received in accordance with Article 9; (e) declarations and notifications received in accordance with paragraphs 1 and 2 of Article 11; (f) the entry into force of any amendment in accordance with Article 12 (1) and (2); (g) the entry into force of any amendment in accordance with Article 13 (3). Article 15 1. If at the date the above provisions come into effect the procedures envisaged in Article 1 (3) and (4) of the unamended Agreement are under way for adopting a new Regulation, the said new Regulation shall enter into force under the provisions of paragraph 5 of the said Article. 2. If at the date the above provisions come into effect, the procedures envisaged in Article 12 (1) of the unamended Agreement are under way for the adoption of an amendment to a Regulation, the said amendment shall enter into force under the provisions of the said Article. 3. If all Contracting Parties to the Agreement agree, any Regulation adopted under the terms of the unamended Agreement may be treated as though is were a Regulation adopted under the terms of the above provisions. Appendix 1 COMPOSITION AND RULES OF PROCEDURE OF THE ADMINISTRATIVE COMMITTEE Article 1 The members of the Administrative Committee shall be composed of all the Contracting Parties to the amended Agreement. Article 2 The Executive Secretary of the United Nations Economic Commission for Europe shall provide the Committee with secretariat services. Article 3 The Committee shall, at its first session each year, elect a chairman and vice-chairman. Article 4 The Secretary-General of the United Nations shall convene the Committee under the auspices of the Economic Commission for Europe whenever a new Regulation or an amendement to a Regulation is required to be established. Article 5 Proposed new Regulations shall be put to the vote. Each country, Contracting Party to the Agreement shall have one vote. A quorum consisting of not less than half of the Contracting Parties is required for the purposes of taking decisions. For the determination of the quorum regional economic integration organizations, being Contracting Parties to the Agreement, vote with the number of votes of their Member States. The representative of a regional economic integration organization may deliver the votes of its constituent sovereign countries. New draft Regulations shall be established by a two-thirds majority of those present and voting. Article 6 Proposed amendments to Regulations shall be put to the vote. Each country, Contracting Party to the Agreement applying the Regulation shall have one vote. A quorum of not less than half of the Contracting Parties applying the Regulation is required for the purposes of taking decisions. For the determination of the quorum, regional economic integration organizations, being Contracting Parties to the Agreement, vote with the number of votes of their Member States. The representative of a regional economic integration organization may deliver the votes of those of its constituent sovereign countries which apply the Regulation. Draft amendments to Regulations shall be established by a two-thirds majority of those present and voting. Appendix 2 CONFORMITY OF PRODUCTION PROCEDURES 1. INITIAL ASSESSMENT 1.1. The approval authority of a Contracting Party must verify, before granting type-approval, the existence of satisfactory arrangements and procedures for ensuring effective control so that vehicles, equipment or parts when in production conform to the approved type. 1.2. The requirement in paragraph 1.1 must be verfied to the satisfaction of the authority granting type-approval but may also be verified, on behalf and at the request of the authority granting type-approval, by the approval authority of another Contracting Party. In that case, the latter approval authority prepares a statement of compliance outlining the areas and production facilities it has covered as relevant to the produce(s) to be type-approved. 1.3. The approval authority must also accept the manufacturer's registration to Harmonized Standard ISO 9002 (the scope of which covers the produces) to be approved) or an equivalent accreditation standard as satisfying the requirements of paragraph 1.1. The manufacturer must provide details of the registration and undertake to inform the approval authoritiy of any revisions to its validity or scope. 1.4. On receiving an application from the authority of another Contracting Party the approval authority shall send forthwith the statement of compliance mentioned in the last sentence of paragraph 1.2 or advise that it is not in a position to provide such a statement. 2. CONFORMITY OF PRODUCTION 2.1. Every vehicle, equipment or part approved pursuant to Regulation annexed to this Agreement must be so manufactured as to conform to the type approved by meeting the requirements of this Appendix and of the said Regulation. 2.2. The approval authority of a Contracting Party granting a type-approval pursuant to a Regulation annexed to this Agreement must verify the existence of adequate arrangements and documented control plans, to be agreed with the manufacturer for each approval, to carry out at specified intervals those tests or associated checks necessary to verify continued conformity with the approved type, including, specifically, where applicable, tests specified in the said Regulation. 2.3. The holder of the approval must in particular: 2.3.1. ensure the existence of procedures for effective control of the conformity of products (vehicles, equipment or parts) to the type-approval; 2.3.2. have access to the testing equipment necessary for checking the conformity to each approved type; 2.3.3. ensure that test results' data are recorded and that annexed documents remain available for a period to be determined in agreement with the approval authority. This period must not exceed 10 years; 2.3.4. analyse results of each type of test, in order to verify and ensure the stability of the product characteristics, making allowance for variation of an industrial production; 2.3.5. ensure that for each type of product, at least the checks prescribed in this Appendix and the tests prescribed in the applicable Regulations are carried out; 2.3.6. ensure that any set of samples or test pieces giving evidence of non-conformity in the type of test in question gives rise to a further sampling and test. All the necessary steps must be taken to restore conformity of the corresponding production. 2.4. The authority which has granted type-approval may at any time verify the conformity control methods applied in each production facility. The normal frequency of these verfications must be consistent with the arrangements (if any) accepted pursuant to paragraph 1.2 or 1.3 of this Appendix and be such as to ensure that the relevant controls are reviewed over a period consistent with the climate of trust established by the approval authority. 2.4.1. At very inspection, the test records and production records must be available to the visiting inspector. 2.4.2. Where the nature of the test is appropriate, the inspector may select samples at random to be tested in the manufacturer's laboratory (or by the Technical Service where the Regulation annexed to this Agreement so provides). The minimum number of samples may be determined according to the results of the manufacturer's own verification. 2.4.3. Where the level of control appears unsatisfactory, or when it seems necessary to verify the validity of the tests carried out in application of paragraph 2.4.2, the inspector must select samples to be sent to the Technical Service which conducts the type-approval tests. 2.4.4. The approval authority may carry out any check or test prescribed in this Appendix or in the applicable Regulation annexed to this Agreement. 2.4.5. In cases where unsatisfactory results are found during an inspection, the approval authority must ensure that all necessary steps are taken to restore conformity of production as rapidly as possible. ANNEX II 1. At the date of its accession to the Revised Agreement with regard to wheeled vehicles, equipment and parts, the European Community intends to restrict is accession to the recognition and approvals of the UN/ECE Regulations set out in the following list, with the series of amendments as indicated, as they are in force at the date of accession. UN/ECE Regulation No Series of amendments Subject 1 01 Headlamps (including R2 and/or HS1 lamps) 3 02 Retro-reflecting devices 4  Rear registration-plate lamp 5 02 Headlamps (Sealed Beam) 6 01 Direction indicators 7 02 End-outline marker/front-side/rear-side/stop lamps 8 04 Headlamps (H1, H2, H3, HB3, HB4, H7, H8 and/or HIR1) 10 02 Radio interference suppression 11 02 Door latches and hinges 12 03 Behaviour of steering device under impact 13 09 Braking 14 04 Seat-belt anchorages 16 04 Seat belts 17 06 Seat strength 18 02 Anti-theft 19 02 Front fog lamps 20 02 Headlamps (H4) 21 01 Interior fittings 22 04 Protective helmets and visors 23  Reversing lamps 24 03 Diesel smoke 25 04 Head restraints 26 02 Exterior projections 27 03 Advance warning triangles 28  Audible warning devices 30 02 Tyres (motor vehicles and their trailers) 31 02 Headlamps (halogen sealed beam) 34 01 Fire risks 37 03 Filament lamps for use in approved lamp units 38  Rear fog lamps 39  Speedometer 43  Safety glazing 44 03 Child restraint system 45 01 Headlamp cleaners 46 01 Rear-view mirrors 48 01 Installation of lighting and light-signalling devices 49 02 Diesel emission 50  Front/rear position/stop-lamps, direction indicator, rear registration-plate lamp (moped/motorcycle) 51 02 Sound levels 53  Installation of lighting and light-signalling devices (motorcycles) 54  Tyres (commercial vehicles and their trailers) 56  Headlamps (mopeds) 57 01 Headlamps (motorcycles) 58 01 Rear protective device 59  Replacement silencing systems 60  Driver operated controls (moped/motorcycles) 62  Anti-theft (moped/motorcyles) 64  Tyres (temporary use spare wheels/tyres) 66  Strength of superstructure (buses) 69 01 Rear marking plates for slow moving vehicles 70 01 Rear marking plates for heavy and long vehicles 71  Field of vision, agricultural tractors 72  Headlamps (HS1 lamps) (motorcycles) 73  Lateral protection 74  Installation of lighting and light-signalling devices (mopeds) 75  Tyres (motorcycles/mopeds) 77  Parking lamps 78 02 Braking (category L) 79 01 Steering equipment 80 01 Strength of seats (buses) 81  Rear-view mirrors (motorcycles/mopeds) 82  Headlamps (HS2) (moped) 83 03 Emissions 85  Engine power 86  Installation of lighting and light-signalling devices, agricultural tractors 87  Daytime running lamps 89  Speed limitation devices 90 01 Replacement brake lining assemblies 91  Side marker lamps 93  Front underrun protective devices 96  Diesel emission (agricultural tractors) 97  Alarm systems 98  Headlamps with gas-discharge light sources 99  Gas-discharge light sources 100  Electric vehicle safety 101  CO2 emission/fuel consumption 102  Close coupling devices 103  Replacement catalysts The technical requirements of the UN/ECE Regulation listed above shall become alternatives to the technical annexes to the relevant separate EC Directives where the latter possess the same scope and where for the listed Regulations separate EC Directives exist. However, the additional Directive provisions, such as those concerning fitting requirements or the approval procedure, remain in force. Where it is clear that UN/ECE Regulations differ from the relevant Directives, the Community may decide to extricate itself from its reciprocal-recognition obligation in this area by withdrawing from the UN/ECE Regulation(s) concerned, in line with Article 1 (6) of the Revised Agreement and Article 3 of this Decision. 2. The listed UN/ECE Regulations, for which at the date of accession no corresponding separate EC Directives exist, shall become alternatives in accordance with paragraph 1 at the moment where these separate EC Directives become applicable. 3. UN/ECE Regulation 22 shall not, in accordance with the rules of the Treaty, apply to the United Kingdom before 1 July 2000 or, if earlier, until such time as the Community accedes to an amended UN/ECE Regulation on protective helmets and visors which provides for the same or higher standards for such helmets and visors as are applicable in the United Kingdom on the date of adoption of this Decision. ANNEX III PRACTICAL ARRANGEMENTS WITH REGARD TO THE INVOLVEMENT OF THE COMMUNITY AND THE MEMBER STATES IN THE REVISED AGREEMENT The European Community and the Member States shall be involved as Contracting Parties to the Revised Agreement in accordance with the following rules. 1. Negotiations and preparatory work with regard to the UN/ECE work programme and to work preceding the adoption of Regulations or amendments to existing Regulations to which the Community accedes The contribution of the Community with regard to the priorities of the work programme shall be established as appropriate in accordance with the procedure laid down in Article 228 (1) of the Treaty. Representatives of the Commission and Member States shall participate in the preparatory work of expert groups with the objective of facilitating the adoption of a proposal for a new UN/ECE Regulation or amending an existing UN/ECE Regulation. In the course of this preparatory work, Member State experts may advance technical opinions and may participate fully in the technical discussions only on the basis of their technical expertise without binding their national authorities or the Community. Following this preparatory phase, the Commission shall represent the Community in the Administrative Committee as set up by Article 1 of the Revised Agreement as spokesman for the Community, in conformity with Article 113 of the Treaty. The Community's definitive position on the adoption of a new UN/ECE Regulation or the amendment of an existing UN/ECE Regulation shall be decided in accordance with Article 4 (2) of this Decision. At all stages of this procedure, the Commission shall inform the European Parliament, particularly with regard to the drawing up of the work programme and to the direction and results of preparatory work. The Commission shall in addition forward draft UN/ECE Regulations and amendments to the Parliament in good time. 2. Adoption of the UN/ECE Regulations and of amendments to such existing Regulations The Commission shall exercise the right to vote for the Community within the bodies set up pursuant to the Revised Agreement. The Member States shall not vote except in cases where it has been decided that the Community is not, or will not be, bound by a UN/ECE Regulation. The Community institutions shall undertake to speed up their procedures as far as possible in order not to delay the vote within the ECE unnecessarily. For this purpose the Commission shall submit its proposal, as required by Article 4 (2) of the Decision as soon as all of the essential components of the draft UN/ECE Regulation have been supplied. 3. Amendments to the Revised Agreement Only the Community may put forward amendments to the Revised Agreement. The Member States shall align their position with that expressed by the Community with regard to the amendments tabled by other Contracting Parties in accordance with Article 13 of the Revised Agreement. 4. Should a Member State become involved in a dispute settlement procedure within the meaning of Article 10 of the Revised Agreement, the position of the Member State on points of interpretation of the Agreement in this procedure shall be coordinated with the Commission after consultation with the other Member States. ANNEX IV NOTIFICATION TO BE MADE IN ACCORDANCE WITH ARTICLE 2 OF THE DECISION The European Community declares that it is not bound by Article 10 of the Revised Agreement and that Articles 2, 4 and 5 thereof will in all cases be implemented by its individual Member States. The European Community declares that UN/ECE Regulation 22 shall not apply to the United Kingdom.